Citation Nr: 1043136	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  96-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to August 1950.

This case comes to the Board by an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which held that new and material evidence had not been submitted 
to reopen the claim for service connection for a psychiatric 
disability.  The Veteran appealed this determination to the Board 
which, in a February 1998 decision, confirmed the denial of the 
claim.  By Order dated December 4, 1998, the United States Court 
of Appeals for Veterans Claims (Court) granted the Appellee's 
Motion to Remand and to Stay Proceedings, and vacated the Board's 
February 1998 decision for application of the revised definition 
of new and material evidence promulgated in Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).  

In a June 1999 decision, the Board again concluded that new and 
material evidence had not been received to reopen the claim for 
service connection for an acquired psychiatric disability.  The 
Veteran again appealed to the Court which, in an August 14, 2001 
Order, vacated the Board's June 1999 determination.  The case was 
remanded to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002).  By decision dated 
January 2003, the Board held that the Department of Veterans 
Affairs (VA) had complied with the VCAA, and again concluded that 
there was no new and material evidence to warrant reopening of 
the claim.  A January 12, 2005 Court Order indicated that the 
Board had not sufficiently explained the VA's compliance with the 
VCAA and that additional VA medical records should have been 
requested.  The Board's January 2003 determination was vacated.

In June 2005 and July 2006, decisions, the Board remanded the 
Veteran's claim for additional development of the record and to 
ensure due process.  By decision dated June 2007 the Board 
concluded that new and material evidence had not been received, 
and the claim remained denied.  In a July 31, 2009 decision, the 
Court set aside the Board's June 2007 determination and found 
that the notice sent to the Veteran was confusing and that a 
reasonable person would not have known what evidence was required 
to reopen the claim.  By decision dated January 2010, the Board 
again remanded the claim to ensure due process.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, the appeal is REMANDED to the Department of 
Veterans Affairs Regional Office.  VA will notify the appellant 
if further action is required.


REMAND

While further delay is regrettable, the Board notes that 
additional development is necessary with respect to the claim.

As has been previously noted, the regulations defining what 
constitutes new and material evidence were amended in August 
2001.  See 38 C.F.R. § 3.156.  Since the Veteran's claim was 
filed prior to August 29, 2001, the effective date of the 
amendment, the regulations in effect prior to that date are 
applicable to her claim.  

In its July 2009 decision, the Court concurred with the 
appellant's argument that the notice she had received from the VA 
was confusing.  It was indicated that the VA had provided 
conflicting information to the Veteran regarding the standard 
that applies to her claim.  Unfortunately, the actions taken by 
the VA since then have only continued the confusion.  In this 
regard, the Board points out that the January 2010 letter sent by 
the RO again cited the current standard regarding new and 
material evidence.  Although the correct standard was considered 
and provided in the supplemental statement of the case issued in 
March 2010, this is essentially the same situation the Court 
found deficient in its July 2009 determination.  

In its January 2010 remand, the Board directed the RO/AMC to 
provide proper VCAA notice to the Veteran, to include the 
appropriate legal standard applicable to her claim, and notice 
advising her of the need to submit new and material evidence to 
reopen the claim as well as the basis for the prior denial in 
accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
AMC failed to comply with the directives of the remand.  The 
Board is obligated by law to ensure that the remand directives 
are complied with, as well as the directives of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders of 
the Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board further notes that the March 31, 2010 supplemental 
statement of the case was not provided to the Veteran's 
representative.  A copy of this document should be provided to 
the Veteran's attorney. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send a copy of the March 31, 2010 
supplemental statement of the case to the 
Veteran's attorney, and annotate the claims 
file that this was accomplished. 

2.  The RO must provide corrective VCAA 
notice with respect the issue of whether 
new and material evidence has been 
submitted sufficient to reopen the 
Veteran's previously denied claim for 
service connection for a psychiatric 
disability.  The notice should advise the 
Veteran of the basis for the prior denial 
and must include the standard for new and 
material evidence that was in effect prior 
to August 2001 (i.e. that new and material 
evidence is evidence not previously 
submitted, which bears directly and 
substantially upon the specific matter 
under consideration, is not cumulative or 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the 
merits of the claim).  

3.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
above letter to ensure that it fully 
complies with the directives of this remand 
and if not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Following completion of the above, the 
RO should review the evidence and determine 
whether the appellant's claim may be 
granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case, which considers the version of 
38 C.F.R. § 3.156(a) that was in effect 
prior to August 29, 2001.  The appellant 
and her representative should be provided 
with an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


